

[Punk, Ziegel & Company, L.P. Letterhead]




March 14, 2007


CONFIDENTIAL


Roger Girard
Chief Executive Officer and Chairman
IsoRay, Inc.
350 Hills St., Suite 106
Richland , WA 99354


Dear Mr. Girard:


This letter (the “Agreement”) confirms that Punk, Ziegel & Company, L.P. (“Punk,
Ziegel & Company”) will, subject to the second paragraph of this Agreement, act
as exclusive financial advisor and lead placement agent to IsoRay, Inc.
(together with its subsidiaries and affiliates, “IsoRay” or the “Company”) in
connection with the offering and sale of up to twenty million dollars
($20,000,000) of equity or equitylike securities of IsoRay (the "Securities”) to
investors (the “Potential Transaction”), on the terms and conditions set forth
below.


Subject to the terms and conditions of this Agreement, the Company hereby
appoints Punk, Ziegel & Company to place the Securities in an amount and on
terms and conditions satisfactory to the Company. Punk, Ziegel & Company hereby
accepts such agency and agrees on the terms of this Agreement to use its best
efforts to privately place the Securities with potential investors. The Company
shall promptly refer to Punk, Ziegel & Company all offers, inquiries and
proposals relating to any placement of the Securities made at any time.
Notwithstanding anything to the contrary contained in this Agreement, the
Company may retain Maxim Group LLC ("Maxim") as a co-placement agent in
connection with the placement of the Securities.


This Agreement supersedes the Engagement Agreement dated January 26, 2006
between the parties hereto (the "Original Letter"), and upon execution and
delivery by the parties of this Agreement, the Original Letter shall terminate.


1. Services to be Rendered. Punk, Ziegel & Company agrees, on the terms and
conditions set forth herein, and subject to the performance by the Company of
all its obligations hereunder and the completeness and accuracy, in all material
respects, of the representations and warranties of the Company set forth herein,
to act as exclusive financial advisor to the Company (subject to the second
paragraph of this Agreement), and in that regard to (i) assist the Company in
the preparation of a summary business description, (ii) at the Company’s
request, be available to the Board of Directors to discuss a Potential
Transaction and its financial implications, (iii) assist the Company in
structuring the Securities, (iv) market the Securities on a best efforts basis
and assist in negotiating the terms of the Securities, (v) on behalf of the
Company, coordinate the due diligence effort of potential Investors and (vi)
assist the Company in negotiation of the final terms of the Potential
Transaction.


Punk, Ziegel & Company agrees, on the terms and conditions set forth herein, and
subject to the performance by the Company of all its obligations hereunder and
the completeness and accuracy, in all material respects, of the representations
and warranties of the Company set forth herein, to act as a Placement Agent,
with Maxim, to assist the Company in identifying and contacting possible parties
to a Potential Transaction (“Investors”).




--------------------------------------------------------------------------------

IsoRay, Inc.
March 14, 2007
Page 2

2. Compensation. For Punk, Ziegel & Company’s services hereunder, the Company
agrees to pay Punk, Ziegel & Company (a) a non-refundable cash retainer fee (the
“Retainer Fee”) of forty thousand dollars ($40,000) and (b) a placement fee (the
“Placement Fee”) equal to three point three percent (3.30% or 55% of the 6.0%
cash fee payable to the placement agents) of the aggregate gross proceeds of the
Securities placed, payable in full, in cash, upon the closing of the sale of any
of the Securities. The Retainer Fee will be creditable against the payment of a
Placement Fee.


The Company shall deliver a warrant, or, if so requested, warrants, to Punk,
Ziegel & Company and/or its designees (the “Agent Warrant”), which Agent’s
Warrant shall be exercisable to purchase additional Securities equal to two
point two five percent (2.25% or 45% of the 5% total warrants payable to the
placement agents rounded to the nearest higher whole number) of the total number
of shares sold to the Investors. Any fractional shares shall be rounded to the
nearest whole number. The Agent’s Warrant will be exercisable at any time and
from time to time, in whole or in part, during the four-year period commencing
one year from the closing of the offering, at a price per share equal to 110% of
the per share offering price of the Securities in the offering. The Agent’s
Warrant will provide for registration rights (including a one time demand
registration right and unlimited piggyback rights), cashless exercise and
customary anti-dilution provisions (for stock dividends and splits and
recapitalizations) consistent with the National Association of Securities
Dealers, Inc. (“NASD”) Rules of Fair Practice and satisfactory to Punk, Ziegel &
Company and its counsel.


For a period of twelve months following the closing of the sale of any of the
Securities, Punk, Ziegel & Company will have a right of first refusal (i) to act
as the Company’s exclusive financial advisor with regard to any privately
negotiated sales of the Company’s equity securities in excess of five million
dollars ($5,000,000) or financing required to consummate any merger,
acquisition, change of control transaction or sale of all or substantially all
of the assets of the Company and (ii) to act as a managing underwriter of any
public offering of the Company’s equity securities.


3. Expenses. In addition to any fees that may be payable hereunder and
regardless of whether or not any Potential Transaction is consummated, the
Company shall reimburse Punk, Ziegel & Company from time to time, upon request
(but not less frequently than monthly), for (i) travel and other out-of-pocket
expenses, up to a maximum of $35,000, incurred in connection with Punk, Ziegel &
Company’s engagement hereunder and under the Original Letter, plus (ii)
including the reasonable fees, expenses and other charges of its legal counsel.
Any individual expenses under clause (i) above that are greater than $5,000 and
any aggregate expenses under such clause in excess of $35,000, shall require
prior authorization by the Company.


4. Information. The Company will furnish Punk, Ziegel & Company such information
with respect to the Company and access to such Company personnel and
representatives, including the Company’s auditors and counsel, as Punk, Ziegel &
Company may request in order to permit Punk, Ziegel & Company to advise the
Company and to assist the Company in preparing any informational materials it
may deem necessary for use in connection with the Potential Transaction
("Offering Materials"). The Company will be solely responsible for the contents
of the Offering Materials and any other information provided to potential
Investors with the approval of the Company. The Company represents and warrants
to Punk, Ziegel & Company that such information will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The Company agrees to advise Punk, Ziegel & Company
promptly upon the Company becoming aware of the occurrence of any event or
change in circumstance that results or might reasonably be expected to result in
such information containing any untrue statement of a material fact or omitting
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company
authorizes Punk, Ziegel & Company to provide such information to potential
Investors in a Potential Transaction. The Company and Punk, Ziegel & Company
shall jointly approve every form of letter, circular, notice, memorandum or
other written communication from the Company or any person acting on its behalf
in connection with a Potential Transaction.




--------------------------------------------------------------------------------

IsoRay, Inc.
March 14, 2007
Page 3

5. Termination and Survival. This Agreement shall terminate on the first
anniversary of the execution thereof, subject to the extension thereafter as may
be agreed in writing by the parties, but either party hereto may terminate this
Agreement at any time upon 30 days’ prior written notice. Notwithstanding the
foregoing, it is understood that the provisions of paragraphs 2 (to the extent
fees are payable irrespective of whether a transaction is consummated), 3 (to
the extent expenses have been incurred prior to termination), 4 (the second and
third sentences only), 5, 6, 7, 8, 9, 10 and 11 of this Agreement shall remain
operative and in full force and effect regardless of (i) any investigation made
by or on behalf of Punk, Ziegel & Company or any Indemnified Person (as defined
in the Indemnification Agreement (which is hereafter defined)), (ii) the
consummation of any Potential Transaction or (iii) any termination of this
Agreement. In addition, if within twelve (12) months following the termination
of this Agreement any Potential Transaction is consummated with any Investor
contacted by Punk, Ziegel & Company during the term of this Agreement or the
Company or any of its affiliates enter into an agreement regarding a Potential
Transaction which at any time thereafter results in a Potential Transaction
being consummated with any Investor contacted by Punk, Ziegel & Company during
the term of this Agreement, the Company shall pay, in full, the Transaction Fee
as provided for in paragraph 2. In the event that any similar financing
transaction or any merger, acquisition, change of control transaction or sale of
all or substantially all of the assets of the Company shall be consummated with
any Investor contacted by Punk, Ziegel & Company during the term of this
Agreement, the Company shall pay to Punk, Ziegel & Company a mutually agreed
upon fee reflecting industry standards for such transactions of such type. Punk,
Ziegel & Company shall provide a complete list of those parties contacted
regarding an investment in IsoRay upon closing and/or termination of the
engagement contract. Such a list is deemed confidential and is not to be
disseminated to anyone other than IsoRay employees and members of the Board of
Directors of IsoRay


6. Confidentiality of Advice; Publicity. Except as otherwise provided in this
paragraph, any written or other advice rendered by Punk, Ziegel & Company
pursuant to its engagement hereunder is solely for the use and benefit of the
Company and shall not be publicly disclosed in whole or in part, in any manner
or summarized, excerpted from or otherwise publicly referred to or made
available to third parties, other than representatives and agents of the Company
who also shall not disclose such information, in each case, without Punk, Ziegel
& Company’s prior approval, unless in the opinion of counsel and after
consultation with Punk, Ziegel & Company, such disclosure is required by law. In
addition, Punk, Ziegel & Company may not be otherwise publicly referred to
without its prior written consent.




--------------------------------------------------------------------------------

IsoRay, Inc.
March 14, 2007
Page 4

Upon consummation of the Potential Transaction, Punk, Ziegel & Company may, at
its own expense, place announcements or advertisements in financial newspapers
and journals describing its services hereunder; provided, however, that Punk,
Ziegel & Company receives prior approval by the Company (which approval shall
not be unreasonably withheld) for any such announcement or advertisements.


The Company acknowledges that Punk, Ziegel & Company and its affiliates are in
the business of providing financial services and consulting advice to others.
Nothing herein contained shall be construed to limit or restrict Punk, Ziegel &
Company in conducting such business with respect to others, or in rendering such
advice to others, except as such advice may relate to matters relating to the
Company’s business and properties and that might compromise confidential
information delivered by the Company to Punk, Ziegel & Company.


7. Obligations Limited. Punk, Ziegel & Company shall have no obligation to make
any independent appraisals of assets or liabilities or any independent
verification of the accuracy or completeness of any information provided it in
the course of this engagement and shall have no liability in regard thereto.


8. Third Party Beneficiaries. This Agreement and the Indemnification Agreement
are made solely for the benefit of the Company, Punk, Ziegel & Company and other
Indemnified Persons and their respective successors, assigns, heirs and personal
representatives, and no other person shall acquire or have any right under or by
virtue of this Agreement or the Indemnification Agreement.


9. Representations and Warranties. The Company represents and warrants that this
Agreement has been duly authorized, executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company.


10. Indemnification. In connection with and as part of the engagement
contemplated herein, the parties have entered in to a separate indemnification
agreement (the "Indemnification Agreement"), which sets forth certain other
agreements between the parties hereto. In the event of any conflict between this
Agreement and the Indemnification Agreement, the terms and provisions of the
Indemnification Agreement shall control and this Agreement shall be deemed to be
amended and modified accordingly.


11. Miscellaneous. The Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
principles of conflicts of laws. The Company hereby irrevocably submits to the
exclusive jurisdiction of the federal and state courts located in the Borough of
Manhattan in connection with any action, suit or proceeding under, arising out
of or otherwise relating to this Agreement, and waives any objection or defense
that it may have to the laying of such venue. Punk, Ziegel & Company hereby
agrees, and the Company hereby agrees on its own behalf and, to the extent
permitted by applicable law, on behalf of its security holders, to waive any
right to trial by jury with respect to any claim, counterclaim or action arising
out of the engagement, Punk, Ziegel & Company’s performance thereof or this
Agreement.


--------------------------------------------------------------------------------

IsoRay, Inc.
March 14, 2007
Page 5
 
We are delighted to work with you on this assignment. Please confirm that the
foregoing correctly sets forth our agreement and your intent to be bound by and
to perform the terms hereof by signing and returning to us the enclosed
duplicate of this Agreement. In addition, please sign and return to us a copy of
the Indemnification Agreement.



 
Very truly yours,
     
Punk, Ziegel & Company, L.P.
         
By: /s/ Edwin A. Gordon               

       

Accepted and Agreed to
as of the date hereof:


IsoRay, Inc.




By: /s/ Roger E. Girard
       CEO/Chairman



--------------------------------------------------------------------------------




INDEMNIFICATION AGREEMENT


In connection with the engagement of Punk, Ziegel & Company, L.P ("Punk, Ziegel
& Company") by IsoRay, Inc. pursuant to a letter agreement, dated March 14,
2007, between IsoRay (the “Company”) and Punk, Ziegel & Company (the "Engagement
Agreement"), Punk Ziegel & Company and the Company hereby agree as set forth
herein. For purposes of the remainder of this Indemnification Agreement, unless
the context otherwise requires, "Punk, Ziegel & Company" shall include Punk,
Ziegel & Company, any affiliated entity, and each of their respective officers,
directors, employees, partners and controlling persons within the meaning of the
federal securities laws and the successors, assigns, heirs and personal
representatives of the foregoing persons (collectively, the “Indemnified
Persons”).


The Company will indemnify Punk, Ziegel & Company against any losses, claims,
damages, liabilities, costs and expenses (including, without limitation, any
legal or other expenses incurred in connection with investigating, preparing to
defend or defending against any action, claim, suit or proceeding, whether
commenced or threatened and whether or not Punk, Ziegel & Company is a party
thereto, or in appearing or preparing for appearance as a witness), based upon,
relating to or arising out of or in connection with advice or services rendered
or to be rendered pursuant to the Engagement Agreement or the Original Letter,
the transaction contemplated thereby or Punk, Ziegel & Company’s actions or
inactions in connection with any such advice, services or transaction
(including, but not limited to, any liability arising out of (i) any
misstatement or alleged misstatement of a material fact in any offering
materials (including any "Offering Materials" (as defined in the Engagement
Agreement)) and (ii) any omission or alleged omission from any offering
materials (including any "Offering Materials" (as defined in the Engagement
Agreement")), including, without limitation of a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading), except to the extent that any such loss, claim, damage,
liability, cost or expense results solely from the gross negligence or bad faith
of Punk, Ziegel & Company in performing the services which are the subject of
the Engagement Agreement. If for any reason the foregoing indemnification is
unavailable to Punk, Ziegel & Company or insufficient to hold it harmless, then
the Company shall contribute to the amount paid or payable by Punk, Ziegel &
Company as a result of such loss, claim, damage or liability in such proportion
as is appropriate to reflect the relative benefits received by the Company and
its stockholders on the one hand and Punk, Ziegel & Company on the other hand,
or, if such allocation is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Company and Punk, Ziegel &
Company, as well as any relevant equitable considerations; provided, however,
that, to the extent permitted by applicable law, Punk, Ziegel & Company shall
not be responsible for amounts which in the aggregate are in excess of the
amount of all fees actually received from the Company in connection with the
engagement. No person guilty of fraudulent misrepresentation (as such term has
been interpreted under Section 11(f) of the Securities Act of 1933) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. Relative benefits to Punk, Ziegel & Company, on the one hand,
and the Company and its stockholders, on the other hand, with respect to the
engagement shall be deemed to be in the same proportion as (i) the total value
paid or proposed to be paid or received or proposed to be received by the
Company or its stockholders, as the case may be, pursuant to the Potential
Transaction, whether or not consummated, contemplated by the engagement bears to
(ii) all fees paid to Punk, Ziegel & Company by the Company in connection with
the engagement. Punk, Ziegel & Company shall not have any liability to the
Company in connection with the engagement, except to the extent of its gross
negligence or willful misconduct.


--------------------------------------------------------------------------------

IsoRay, Inc.
March 14, 2007
Page 2

The Company also agrees to promptly upon demand reimburse Punk, Ziegel & Company
for its legal and other expenses reasonably incurred by it in connection with
investigating, preparing to defend, or defending any lawsuits, investigations,
claims or other proceedings in connection with any matter referred to in or
otherwise contemplated by the Engagement Agreement or the Original Letter;
provided, however, that in the event a final judicial determination is made to
the effect that Punk, Ziegel & Company is not entitled to indemnification
hereunder, Punk, Ziegel & Company will remit to the Company any amounts that
have been so reimbursed.


The Company shall not be liable for any settlement of any action, claim, suit or
proceeding (or for any related losses, damages, liabilities, costs or expenses)
if such settlement is effectuated without its written consent, which shall not
be unreasonably withheld. The Company further agrees that it will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
action, claim, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not Punk, Ziegel & Company is a
party therein) unless the Company has obtained an unconditional release of Punk,
Ziegel & Company, from all liability arising therefrom. The reimbursement,
indemnity and contribution obligations of the Company set forth in this
Indemnification Agreement shall be in addition to any liability which the
Company may otherwise have to Punk, Ziegel & Company.


The Company represents and warrants that this Indemnification Agreement has been
duly authorized, executed and delivered by the Company and constitutes the
legal, valid and binding obligation of the Company.


Any Indemnified Persons that are not signatories to this Indemnification
Agreement shall be deemed to be third party beneficiaries of this Agreement.


This Indemnification Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflicts of laws. The Company hereby irrevocably submits to the exclusive
jurisdiction of the federal and state courts located in the Borough of Manhattan
in connection with any action, suit or proceeding under, arising out of or
otherwise relating to this Indemnification Agreement, and waives any objection
or defense that it may have to the laying of such venue. Punk, Ziegel & Company
and the Company each hereby agrees to waive any right to trial by jury with
respect to any claim, counterclaim or action arising out of this Indemnification
Agreement.


--------------------------------------------------------------------------------

IsoRay, Inc.
March 14, 2007
Page 3

This Indemnification Agreement shall survive any termination of the Engagement
Letter.


Entered in to on the 14th day of March, 2007.



 
Punk, Ziegel & Company, L.P.
         
By: /s/ Edwin A. Gordon                                             
     
IsoRay, Inc.
         
By: /s/ Roger E. Girard                                               
 
        CEO/Chairman

 

--------------------------------------------------------------------------------

